FILED
                                UNITED STATES DISTRICT COURT                             OCT 28 2010
                                FOR THE DISTRICT OF COLUMBIA
                                                                                  Clerk. U.S. Olstrlct & Bankruptcy
                                                                                  Courts for the District of Columbia

    CHRISTOPHER PAUL CAMBRON,                     )
                                                  )
                   Plaintiff,                     )
                                                  )
           v.                                     )       Civil Action No.   1C 1831
                                                  )
    PRESIDENT OBAMA,                              )
                                                  )
                   Defendant.                     )


                                      MEMORANDUM OPINION

           This matter comes before the court on review of plaintiff s application to proceed in

    forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

    complaint.

           The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

    upon which relief can be granted. 28 U.S.c. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

    319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

    claims based on an indisputably meritless legal theory, but also claims whose factual contentions

    are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

    cases whose factual contentions are clearly baseless. !d. at 328. The trial court has the discretion

    to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

    are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

           Plaintiff alleges that his non-profit agency "has advised the White House successfully,

    with 100% accuracy, on national security issues" since the Clinton administration, Compl. at 2,



                                                      1




N                                                                                                                       .~
but the Obama administration apparently has refused plaintiffs assistance. He accuses the

Obama administration of having knowledge of "increased seizmic [sic] activity before the

disaster in the [West] Virginia mine, ... knowledge of dangers to all underground activity before

the Gulf disaster," as well as knowledge of dangers resulting in the gas explosion in San Bruno,

California, doing nothing to prevent harm, therefore making the President "responsible for the

Americans that died in these []tragedies." Id. at 4. Plaintiff demands "$500,000 for punitive and

compensatory damages." Id. at 5.

        The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

u.S. 519,520 (1972). Having reviewed plaintiffs complaint, the court concludes that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.c. § 1915(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.




DATE:




                                                  2